United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2026
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
John Gregory Lambros,                    * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                          Submitted: June 25, 2002

                               Filed: July 1, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       John Gregory Lambros appeals the district court’s1 denial of his motion under
Federal Rule of Civil Procedure 60(b)(6). For the reasons stated by the district court,
the judgment is affirmed. See 8th Cir. R. 47B.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-